Citation Nr: 0929672	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits for expenses incurred as a 
result of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to 
February 1954.  He died in April 2005.  The appellant is the 
Veteran's sister.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was subsequently transferred to the 
Philadelphia, Pennsylvania RO, which certified the appeal to 
the Board.

The appellant's case was previously before the Board in March 
2008 when it was remanded to the originating agency (AOJ) for 
further action.  The case has been returned to the Board for 
further appellate action.  

The appellant testified before the undersigned at a hearing 
in May 2009.  A transcript of the hearing is of record.

A letter dated in July 2005 reflects that the RO granted 
burial benefits to the appellant, in the amount $300 for 
nonservice-connected funeral costs and $300 for cemetery/plot 
interment costs.  The letter informed her that she would 
receive a check.  At the May 2009 hearing, the appellant 
testified that she never received this payment.  There is no 
record of payment in the claims file.  Hence, this matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran died on April [redacted], 2005.  At the time of his death, 
he was receiving periodic monthly VA benefits in the amount 
of $2,546.00.  

It appears that one of the Veteran's checks was returned by 
the postal system in February 2005.  The RO suspended the 
Veteran's payments based upon the mistaken belief that the 
Veteran was deceased.  The suspension created a surplus on 
the Veteran's account in the amount of $7,638.00 from the 
unpaid periodic monetary benefits due to the Veteran.

Upon the death of a Veteran, accrued benefits are paid first 
to any living spouse of the deceased Veteran, then to any 
living children, then to the Veteran's dependent parents or 
surviving parent.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(a)(1-4).  In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a)(5).  

The appellant claims entitlement to accrued benefits as 
reimbursement for bearing the Veteran's expenses of last 
illness and burial.  

In support of her claim, the appellant submitted a May 2005 
statement signed by the Veteran's estranged wife (P. F.), in 
which P. F. waived entitlement to any accrued benefits as the 
surviving spouse.  The Board, however, notes that a waiver 
does not serve to vest title in a person in a lower class or 
a claimant for reimbursement.  See 38 C.F.R. § 3.1000(c)(2).  

At the May 2009 hearing before the undersigned, the appellant 
testified that P. F. is now deceased.  Upon the death of the 
surviving spouse, the Veteran's children became the next 
preferred dependents.  In this case, however, none of the 
Veteran's children have filed a claim for the accrued 
benefits, nor are they otherwise eligible.  

In this regard, the Board notes that 38 C.F.R. § 3.1000(d)(2) 
provides that a 'child' is as defined in §3.57 and includes 
an unmarried child who became permanently incapable of self 
support before reaching the age of 18 years; an unmarried 
child under the age of 18 years (but not over the age of 23 
years) who was pursuing a course of instruction at an 
approved educational institution at the time of the payee's 
death.  38 C.F.R. § 3.1000(d)(2).

The evidence in the record at the time of the Veteran's death 
shows that all three of his children were above the age of 23 
and none of them had been found permanently incapable of self 
support before reaching the age of 18 years.  The pertinent 
evidence consists of a Declaration of Marital Status (VA Form 
21-686c) completed by Veteran in December 1978, in which he 
reported having three children, all born between 1960 and 
1968.  Also, on a Status of Dependents Questionnaire 
completed in December 1997, the Veteran indicated that all 
three of his children were more than 23 years of age and that 
he was not receiving additional compensation for them.  In 
addition, in a September 1998 rating decision, the RO 
determined that the Veteran's middle son (M. F., II) was not 
a helpless child (i.e. had not had became permanently 
incapable of self support before reaching the age of 18 
years).

There is no indication that the Veteran is survived by a 
parent, dependent or otherwise.  Therefore, it appears that 
the appellant has standing to claim accrued benefits 
necessary to reimburse her for the Veteran's burial and last 
sickness expenses which she claims to have paid.  See 38 
C.F.R. § 3.1000(a)(5).  

The appellant did not complete the Application for 
Reimbursement from Accrued Amounts Due to a Deceased 
Beneficiary (VA Form 21-601) that was provided to her.  
However, an April 2005 Report of Contact (VA Form 119) shows 
that she reported having paid the following expenses: Calvary 
Cemetery in the amount of $1440.00; Gardner Funeral Home in 
the amount of $5900.99; and Sterling Manor Nursing Home in 
the amount of $1500.00.

The appellant submitted a copy of an itemized statement of 
funeral expenses for the Veteran in the amount of $5597.00, 
from Gardner Funeral Home.  The April 2005 statement is 
marked "paid in full."  Another statement from the Gardner 
Funeral Home shows that it received a check in the amount of 
$1440.00 made out to Calvary Cemetery for the Veteran's 
funeral.  Neither statement indicates from whom the payments 
were received.  Also, the appellant has not submitted proof 
that she paid $1500.00 due to the Sterling Manor Nursing 
Home, presumably as an expense of the Veteran's final 
illness.

The RO should provide the appellant with an opportunity to 
submit evidence showing that she paid the above referenced 
expenses for the Veteran's burial and last sickness, in the 
form of billing statements or receipts from the funeral home, 
cemetery, and nursing home, and/or canceled checks from the 
appellant's account.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should ask the appellant to submit 
evidence showing that she paid the above 
referenced expenses from her personal 
funds.
It should be explained that the evidence 
should be in the form of official billing 
statements from the Gardner Funeral Home 
and Calvary Cemetery; or canceled checks 
from the appellant's banking account.

The appellant should be reminded that the 
requested documentation is necessary to 
substantiate her claim.

2.  If the benefits requested are not 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




